    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 1 of 30



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JERRY BAUDIN, individually and on behalf of all
other similarly situated individuals; JOSEPHINE
DUFFNEY, individually and on behalf of all other
similarly situated individuals; and KARISHMA
PERSAUD, individually and on behalf of all other
similarly situated individuals,

                                     Plaintiffs,
       vs.                                                          1:19-cv-386
                                                                    (MAD/CFH)
RESOURCE MARKETING CORP., LLC,

                              Defendant.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

BROWN, LLC                                          JASON T. BROWN, ESQ.
111 Townsquare Place
Ste. 400
Jersey City, New Jersey 07310
Attorneys for Plaintiffs

SOMMERS SCHWARTZ, P.C.                              KEVIN J. STOOPS, ESQ.
One Towne Square, Suite 1700                        ROD JOHNSTON, ESQ.
Southfield, Michigan 48076
Attorneys for Plaintiffs

JACKSON LEWIS, P.C.                                 VINCENT E. POLSINELLI, ESQ.
677 Broadway, 9th Floor
Albany, New York 12207
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On April 1, 2019, Plaintiffs filed a collective and class action complaint against Defendant

alleging violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq., the New
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 2 of 30



York State Labor Law, breach of contract, and unjust enrichment, based on Defendant's failure to

pay overtime wages. See Dkt. No. 1. On January 29, 2020, the Court preliminarily approved the

parties' proposed settlement, directing that notice be mailed to Class Members, and setting the

date for the final fairness hearing. See Dkt. No. 42.

       On July 16, 2020, Plaintiffs filed their motions to certify class settlement and for attorneys'

fees and costs. See Dkt. Nos. 47 & 48. On July 27, 2020, the Court held a final approval hearing,

during which it signaled its intent to approve of the settlement and requested fees and that a

written decision would follow.

       As set forth below, the Court hereby grants Plaintiffs' unopposed motions for final

approval of class settlement and for attorneys' fees and costs.

                                       II. BACKGROUND

A.     Factual Allegations

       Plaintiffs and Class Members are 497 current and former account representatives and

transfer agents ("Agents") who worked for Defendant at any time between April 1, 2016 through

November 7, 2019. Plaintiffs alleged that Defendant violated the FLSA and New York wage and

hour law by failing to pay Agents for "off-the-clock" overtime hours. See Dkt. No. 1; see also

Dkt. No. 47-1 at ¶ 4; Dkt. No. 47-2 at ¶ 4.

       Plaintiffs alleged that they and the Class Members were employed by Defendant as Agents

at Defendant's Clifton Park, New York call center facility and were required to perform unpaid

off-the-clock overtime work before and after their scheduled shifts and during their unpaid meal

breaks, such as booting up and shutting down computers and logging into computer software

programs and applications that were integral and necessary for the performance of their work. See

Dkt. No. 47-1 at ¶ 13; Dkt. No. 47-2 at ¶ 13. According to Plaintiffs, Agents were not

                                                  2
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 3 of 30



compensated for this time because Defendant trained and instructed Agents not to record this time

on their timesheets. See id. Plaintiffs sought to recover unpaid overtime wages arising from the

alleged off-the-clock overtime work, as well as liquidated damages, prejudgment interest, and

reasonable attorneys' fees and costs. See id.

       With respect to the alleged off-the-clock overtime work, Plaintiffs alleged that Defendant

failed to pay Agents for the following tasks:

               a.      At the beginning of each shift in connection with: locating
                       workstations, starting-up and logging into the computers,
                       systems and programs utilized during their shift, and reading
                       e-mails – averaging five-to-ten minutes per shift;

               b.      During their meal periods in connection with logging back
                       into Defendant's programs and systems – taking up to five
                       minutes per shift; and

               c.      At the end of each shift in connection with: shutting-down
                       and logging out of computers, systems and programs –
                       averaging two-to-three minutes per shift.

Dkt. No. 1 at ¶¶ 52-63. Additionally, Plaintiffs alleged that Defendant refused to compensate its

Agents for any time spent disconnected from Defendant's auto-dialing system. See id. at ¶ 8.

According to Plaintiffs, Defendant unlawfully deducted this compensable time – averaging up to

one hour per week – from the Agent's timesheets. See id. at ¶¶ 64-74.

       Defendant answered the complaint on June 18, 2019. See Dkt. No. 20. Defendant denied

all liability, damages, and that class or collective action certification was proper. See id. On April

15, 2019, Plaintiffs filed their motion for conditional certification, see Dkt. No. 11, which

Defendant indicated that it would oppose. See Dkt. No. 47-1 at ¶ 15; Dkt. No. 47-2 at ¶ 15.

B.     Settlement Negotiations




                                                  3
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 4 of 30



       In lieu of briefing conditional certification, the parties engaged in settlement discussions,

including the exchange of payroll records and data, with the goal of settling, rather than litigating,

the dispute. See Dkt. No. 47-1 at ¶ 16; Dkt. No. 47-2 at ¶ 16. In preparation for mediation, the

parties exchanged targeted discovery aimed at allowing them to perform damages calculations.

See id. at ¶ 17. As part of this exchange, Defendant produced data showing the number of Class

Members employed as Agents, average earnings, and number of weeks worked. See id. Plaintiffs

performed damages calculations based on the data Defendant provided. See id.

       On November 7, 2019, the parties attended a mediation session in Albany, New York with

William G. Bauer, Esq. See id. at ¶ 18. The parties reached a successful settlement during the

mediation and then began working to formalize the settlement terms agreed upon and preparing a

motion for Court approval of the settlement. See id.

       On January 24, 2020, Plaintiffs filed their unopposed motion for preliminary approval of

class action settlement, approval of class notice, and setting final approval hearing. See Dkt. No.

41. In their motion, Plaintiffs requested, among other things, that the Court grant preliminary

approval of the Settlement Agreement and conditionally certify the settlement class. See Dkt. No.

47-1 at ¶ 21; Dkt. No. 47-2 at ¶ 21. On January 29, 2020, the Court granted Plaintiffs' motion for

preliminary approval. See Dkt. No. 42.

C.     CAFA Notice

       Defendant sent notices to federal and state authorities required by the Class Action

Fairness Act ("CAFA") on February 27, 2020. See 28 U.S.C. § 1715(d). The 90-day CAFA

notice period concluded on May 27, 2020. See Dkt. No. 47-1 at ¶ 23; Dkt. No. 47-2 at ¶ 23.

D.     Summary of the Settlement Terms

       1. The Settlement Fund

                                                  4
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 5 of 30



       The settlement establishes a gross settlement amount of $244,000 to settle claims against

Defendant (the "Fund"). See Dkt. No. 41-1 at § 1.13. The Fund covers Class Members' awards,

service payments, attorneys' fees and costs, and the settlement administrator's fees and costs. See

id. Defendant will pay all applicable employer-side payroll taxes. See id. at § 3.5(C).

       2. Eligible Employees and Releases

       Class Members who are entitled to receive payments from the Fund include all of

Defendant's current or former account representatives and transfer agents who worked for

Defendant at any time between April 1, 2016 through November 7, 2019. See id. at § 1.4. All

Class Members who sign and cash a settlement check or who do not timely opt out of the

settlement will release Defendant from all state and federal wage and hour claims. See id. at §

4.1(A)-(B). In addition, Plaintiffs will provide a general release, including a release of unknown

claims. See id. at § 4.1(C).

       3. Allocation Formula

       Class Members will be paid pursuant to an allocation formula based on the number of

weeks they worked during the Class Period. See id. at § 3.4. The Settlement Claims

Administrator will calculate Settlement Awards based on the class information provided by

Defendant, and will allocate such payments as follows:

               (Total of Settlement Awards ÷ Total Weeks Worked by All
               Settlement Class Members During the Class Period) x Total Weeks
               Worked by the Respective Settlement Class Member During the
               Class Period = Settlement Class Member's Portion of Settlement
               Awards.

Id. For any Class Member whose Settlement Check is returned as undelivered, the Settlement

Claims Administrator will attempt to locate the claimant and re-mail the check. See id. at §



                                                 5
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 6 of 30



2.10(C). Any uncashed settlement checks remaining in the Fund 180 days after the check was

mailed will revert to Defendant. See id. at § 1.13.

       4. Attorneys' Fees and Costs

       Class Counsel also seek an award of attorneys' fees of $81,333.33, which is 33% of the

Settlement Fund. See Dkt. No. 48. Additionally, Class Counsel seek reimbursement of up to

$10,000 in necessarily incurred out-of-pocket expenses. See id.

       5. Settlement Claims Administration

       To facilitate the logistics of executing this settlement, the parties retained Simpluris to

serve as the Settlement Claims Administrator ("Claims Administrator"). See Dkt. No. 47-1 at ¶

30; Dkt. No. 47-2 at ¶ 30. The Claims Administrator's fees of $25,000 are to be paid from the

Fund. See Dkt. No. 41-1 at § 1.13.

       On March 11, 2020, the Claims Administrator mailed the Court-approved Class Notice

("Notice") to 497 Class Members whose names and addresses were provided by Defendants. See

Dkt. No. 47 at 17. If a Class Member's Notice was returned as undeliverable and without a

forwarding address, the Claims Administrator performed an advanced address search (i.e., skip

trace) on all of these addresses by using Accurint, a research tool owned by Lexis-Nexis. See id.

at 17-18. Through the advanced address searches, the Claims Administrator was able to locate

seventy-five updated addresses and promptly mailed Notices to those updated addresses. See id.

at 18. Ultimately, sixteen Class Member's Notices were undeliverable because the Claims

Administrator was unable to locate a current address. See id.

       The Notice advised Class Members of their right to object to or exclude themselves from

the settlement, and explained how to do so. See id. To date, there have been no objections, and



                                                  6
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 7 of 30



only two Class Members (representing 0.40% of the Settlement Class) have opted out of the

settlement. See id.

                                         III. DISCUSSION

A.     Class Certification

       1. Rule 23

       "Before approving a class settlement agreement, a district court must first determine

whether the requirements for class certification in Rule 23(a) and (b) have been satisfied." In re

Am. Int'l Grp., Inc. Sec. Litig. (In re AIG), 689 F.3d 229, 238 (2d Cir. 2012). "Confronted with a

request for settlement-only class certification, a district court need not inquire whether the case, if

tried, would present intractable management problems" precluding findings of predominance

under Rule 23(b)(3). Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997); see also In re

AIG, 689 F.3d at 242 ("[M] anageability concerns do not stand in the way of certifying a

settlement class"). "But other specifications of the Rule — those designed to protect absentees by

blocking unwarranted or overbroad class definitions — demand undiluted, even heightened,

attention in the settlement context." Amchem, 521 U.S. at 620.

       On January 24, 2020, the Court preliminarily certified the settlement class. See Dkt. No.

41. Plaintiffs now request the Court to certify the following class for purposes of effectuating the

settlement:

               All of Defendant's current or former account representatives and
               transfer agents who worked for Defendant at any time between
               April 1, 2016 through November 7, 2019.

Dkt. No. 47 at 18.

       Rule 23(a) requires that "(1) the class is so numerous that joinder of all members is

impractical; (2) there are questions of law or fact common to the class; (3) the claims or defenses

                                                   7
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 8 of 30



of the representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class." Fed. R. Civ. P.

23(a). A class action may be maintained if the requirements of Rule 23(a) are satisfied and, as

relevant here, "the court finds that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy." Fed.

R. Civ. P. 23(b)(3). In the Second Circuit, "'Rule 23 is given liberal rather than restrictive

construction, and courts are to adopt a standard of flexibility' in deciding whether to grant

certification." Reade-Alvarez v. Eltman, Eltman & Cooper, P.C., 237 F.R.D. 26, 31 (E.D.N.Y.

2006) (quoting Marisol A. v. Giuliani, 126 F.3d 372, 377 (2d Cir. 1997)).

       2. Numerosity

       Turning to the criteria of Rule 23, it is apparent that the proposed class satisfies the

numerosity requirement. "[N]umerosity is presumed at a level of 40 members." Consol. Rail

Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995). As such, numerosity here is easily

satisfied because there are approximately 497 Class Members.

       3. Commonality

       The proposed class also satisfies the commonality requirement, the purpose of which is to

test "whether the named plaintiff's claim and the class claims are so interrelated that the interests

of the class members will be fairly and adequately protected in their absence." Gen. Tel. Co. of

Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982). Although the claims need not be identical, they

must share common questions of fact or law. See Frank v. Eastman Kodak Co., 228 F.R.D. 174,

181 (W.D.N.Y. 2005). Courts construe the commonality requirement liberally. See id.



                                                   8
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 9 of 30



       Here, the case involves numerous common issues. Plaintiffs and Class Members all bring

identical claims, i.e., that Defendant fail to pay them overtime wages for hours worked "off the

clock," in violation of the FLSA and New York wage and hour law. Courts regularly find such

allegations sufficient to satisfy the commonality requirement. See Morris v. Affinity Health Plan,

Inc., 859 F. Supp. 2d 611, 615-16 (S.D.N.Y. 2012); Clark v. Ecolab Inc., No. 07 Civ. 8623, 2010

WL 1948198, *3 (S.D.N.Y. May 11, 2010).

       4. Typicality

       Rule 23(a)(3) requires that the representative plaintiff's claims or defenses "are typical of

the claims or defenses of the class." Fed. R. Civ. P. 23(a)(3). Typicality requires that a class

representative has "the incentive to prove all the elements of the cause of action which would be

presented by the individual members of the class were they initiating individualized actions." In

re Oxford Health Plans, Inc., 191 F.R.D. 369, 375 (S.D.N.Y. 2000). The requirement is met if the

(1) "claims of representative plaintiffs arise from same course of conduct that gives rise to claims

of the other class members," (2) "where the claims are based on the same legal theory," and (3)

"where the class members have allegedly been injured by the same course of conduct as that

which allegedly injured the proposed representative." Id. (citing In re Drexel Burnham Lambert

Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1992)).

       Here, Plaintiffs' claims arise from the same factual and legal circumstances that form the

bases of the Class Members' claims. Defendant failed to pay Plaintiffs and Class Members

overtime wages for hours worked "off the clock" pursuant to the same company policies and

practices. Additionally, the claimed injuries arise from the same course of conduct for both the

Class Members and Plaintiffs. As such, Plaintiffs have satisfied the typicality requirement. See

Morris, 859 F. Supp. 2d at 616; Frank, 228 F.R.D. at 182.

                                                  9
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 10 of 30



       5. Adequacy of the Named Plaintiffs

       "Determination of adequacy typically 'entails inquiry as to whether: (1) plaintiff's interests

are antagonistic to the interest of other members of the class and (2) plaintiff's attorneys are

qualified, experienced and able to conduct the litigation.'" Cordes & Co. Fin. Servs. v. A.G.

Edwards & Sons, Inc., 502 F.3d 91, 99 (2d Cir. 2007) (quoting Baffa v. Donaldson, Lufkin &

Jenrette Sec. Corp., 222 F.3d 52, 60 (2d Cir. 2000)). "The adequacy requirement exists to ensure

that the named representatives will 'have an interest in vigorously pursuing the claims of the class,

and ... have no interests antagonistic to the interests of other class members.'" Toure v. Cent.

Parking Sys. of N.Y., No. 05 Civ. 5237, 2007 WL 2872455, *7 (S.D.N.Y. Sept. 28, 2007) (quoting

Penney v. Deutsche Bank AG, 443 F.3d 253, 268 (2d Cir. 2006)).

       In the present matter, there is no evidence that the interests of Plaintiffs and the Class

Members are at odds. Rather, the record reflects that Plaintiffs and the Class Members have the

same incentive to maximize their compensation for the past harm.

       Additionally, Class Counsel in this case has established that they are qualified,

experienced, and able to conduct the litigation of this case. Class Counsel is experienced in

handling class actions, complex litigation, and FLSA-related claims. As such, the Court finds that

Class Counsel also meets the Rule 23(a)(4) requirements for adequate representation.

       6. Certification is Proper Under Rule 23(b)(3)

       Pursuant to Rule 23(b)(3), a class action may be maintained if Rule 23(a) is satisfied and

"the court finds that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy." Fed. R. Civ. P. 23(b)(3). The

matters pertinent to these findings include:

                                                  10
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 11 of 30



               (A) the class members' interests in individually controlling the
               prosecution or defense of separate actions;

               (B) the extent and nature of any litigation concerning the
               controversy already begun by or against class members;

               (C) the desirability or undesirability of concentrating the litigation
               of the claims in the particular forum; and

               (D) the likely difficulties in managing a class action.

Id. Satisfaction of Rule 23(a) "goes a long way toward satisfying the Rule 23(b)(3) requirement

of commonality." Rossini v. Ogilvy & Mather, Inc., 798 F.2d 590, 598 (2d Cir. 1986).

       Here, again, it is clear that Plaintiffs have satisfied the requirements of Rule 23(b)(3). As

discussed, common questions of law and fact predominate over any questions that might affect the

individual Plaintiffs. Further, a class action is far superior to requiring the claims to be tried

individually given the relatively small awards that each Class Member is otherwise entitled to.

Additionally, litigating this matter as a class action will conserve judicial resources and is more

efficient for the Class Members, particularly those who lack the resources to bring their claims

individually. See Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376, *7 (S.D.N.Y. Sept.

16, 2011); Reyes v. Altamarea Grp., LLC, No. 10 Civ. 6451, 2011 WL 4599822, *3 (S.D.N.Y.

Aug. 16, 2011).

       Accordingly, the Court grants Plaintiffs' motion insofar as it seeks class certification for

purposes of settlement.

B.     Fairness of the Proposed Settlement

       1. Standard of Review

       "The compromise of complex litigation is encouraged by the courts and favored by public

policy." Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 116-17 (2d Cir. 2005); see also


                                                   11
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 12 of 30



In re Advanced Battery Techs., Inc. Sec. Litig., 298 F.R.D. 171, 174 (S.D.N.Y. 2014). Federal

Rule of Civil Procedure 23(e)(2) provides that a court may approve a class action settlement if "it

is fair, reasonable, and adequate" after considering the following:

               (A) the class representatives and class counsel have adequately
               represented the class;

               (B) the proposal was negotiated at arm's length;

               (C) the relief provided for the class is adequate, taking into account:

                       (i) the costs, risks, and delay of trial and appeal;

                       (ii) the effectiveness of any proposed method of
                       distributing relief to the class, including the method
                       of processing class-member claims;

                       (iii) the terms of any proposed award of attorney's
                       fees, including timing of payment; and

                       (iv) any agreement required to be identified under
                       Rule 23(e)(3); and

               (D) the proposal treats class members equitably relative to each
               other.

Fed. R. Civ. P. 23(e)(2).

       Courts in the Second Circuit also analyze the framework set forth in City of Detroit v.

Grinnell Corp., 495 F. 2d 448, 463 (2d Cir. 1974), abrogated on other grounds by Goldberger v.

Integrated Res., Inc., 209 F. 3d 43 (2d Cir. 2000), in tandem with Rule 23 to determine whether a

class settlement is substantively fair and warrants final approval. See In re Namenda Direct

Purchaser Antitrust Litig. ("Namenda"), ___ F. Supp. 3d ___, 2020 WL 2749223, *2-3 (S.D.N.Y.

2020) (citing Grinnell, 495 F.2d at 463). The Grinnell factors include (1) the complexity, expense

and likely duration of the litigation; (2) the reaction of the class; (3) the stage of the proceedings

and the amount of discovery completed; (4) the risks of establishing liability; (5) the risks of

                                                  12
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 13 of 30



establishing damages; (6) the risks of maintaining the class action through the trial; (7) the ability

of the defendants to withstand a greater judgment; (8) the range of reasonableness of the

settlement fund in light of the best possible recovery; and (9) the range of reasonableness of the

settlement fund to a possible recovery in light of all the attendant risks of litigation. See Grinnell,

495 F.2d at 463.

        2. The Settlement is Procedurally Fair

        Rules 23(e)(2)(A)-(B) "constitute the procedural analysis" of the fairness inquiry. In re

Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 330 F.R.D. 11, 29 (E.D.N.Y.

2019). "A strong initial presumption of fairness attaches to a proposed settlement if it is reached

by experienced counsel after arm's-length negotiations, and great weight is accorded to counsel's

recommendation." Guevoura Fund Ltd. v. Sillerman, No. 1:15-cv-7192, 2019 WL 6889901, *6

(S.D.N.Y. Dec. 18, 2019) (citations omitted). This presumption of fairness and adequacy applies

here.

        The submissions before the Court and as discussed at the fairness hearing, the settlement

was reached through arm's-length negotiations and after experienced counsel had evaluated the

merits of Plaintiffs' claims. Plaintiffs' counsel conducted a thorough investigation, engaged in

substantial informal discovery, and participated in extensive settlement negotiations with

Defendant. See Dkt. No. 47-1 at ¶¶ 9-12; Dkt. No. 47-2 at ¶¶ 9-12. The parties attended an all-

day mediation with an experienced employment law mediator on November 7, 2019, during

which they were ultimately able to resolve the case. See id. at ¶¶ 18 & 20. During the next

several weeks, the parties negotiated the remaining terms of the settlement, which were

memorialized in a detailed final settlement agreement including all terms. See id. at ¶ 9. These

arm's-length negotiations raise a presumption that the settlement meets the requirements of due

                                                  13
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 14 of 30



process. See Palacio v. E*TRADE Fin. Corp., No. 10 Civ. 4030, 2012 WL 2384419, *3

(S.D.N.Y. June 22, 2012).

        Accordingly, the Court finds that the requirements of Rule 23(e)(2)(A)-(B) have been

satisfied.

        3. The Settlement is Substantively Fair

                a. The Complexity, Expense, and Likely Duration of Litigation

        The first Grinnell factor evaluates whether the continuation of the litigation would be

complex, expensive, and lengthy. This case, had it not settled, would have been all three. "Most

class actions are inherently complex and settlement avoids the costs, delays and multitude of other

problems associated with them." In re Austrian & German Bank Holocaust Litig., 80 F. Supp. 2d

164, 174 (S.D.N.Y. 2000). This case is no exception, with 497 Class Members and claims under

federal and state law. See Dkt. No. 47-1 at ¶ 7.

        Additionally, settlement of this matter avoided the delay that necessarily would have

followed formal discovery, motion practice, and the time needed for the Court to act on those

motions. After all that, a lengthy and complex trial would be required, that would consume

tremendous time and resources for all parties and the Court. Therefore, the first Grinnell factor

weighs heavily in favor of final approval.

                b. The Reaction of the Class

        "It is well-settled that the reaction of the class to the settlement is perhaps the most

significant factor to be weighed in considering its adequacy." Maley v. Del Global Techs. Corp.,

186 F. Supp. 2d 358, 362 (S.D.N.Y. 2002). The lack of class member objections "may itself be

taken as evidencing the fairness of a settlement." RMED Int'l, Inc. v. Sloan's Supermarkets, Inc.,

No. 94 Civ. 5587, 2003 WL 21136726, *1 (S.D.N.Y. May 15, 2003).

                                                   14
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 15 of 30



       To date, two Class Members have opted out of the settlement and there have been no

objections. Class Counsel further indicates that they have communicated with several Class

Members who have reacted very positively to the settlement. See Dkt. No. 47-1 at ¶ 31; Dkt. No.

47-2 at ¶ 31. As such, this factor favors final approval. See Wright v. Stern, 553 F. Supp. 2d 337,

344-45 (S.D.N.Y. 2008) ("The fact that the vast majority of class members neither objected nor

opted out is a strong indication" of fairness).

               c. The Stage of the Proceedings and the Amount of Discovery Completed

       The third Grinnell factor considers the amount of discovery completed, with a "'focus[ ] on

whether the plaintiffs obtained sufficient information through discovery to properly evaluate their

case and to assess the adequacy of any settlement proposal.'" Fleisher v. Phoenix Life Ins. Co.,

No. 11-cv-8405, 2015 WL 10847814, *7 (S.D.N.Y. Sept. 9, 2015) (quotation omitted). The

parties' discovery here meets this standard. Plaintiffs' counsel conducted an extensive

investigation of the claims and defenses before filing the case. See Dkt. No. 47-1 at ¶¶ 9-12; Dkt.

No. 47-2 at ¶¶ 9-12. To permit the parties to perform damages calculations in preparation for

mediation, the parties exchanged targeted discovery, including data showing the number of Class

Members employed as Agents, average earnings, and number of weeks worked. See id. at ¶ 17.

This discovery was more than sufficient to permit the parties to thoroughly assess the merits and

risks of the case and to calculate damages. See Palacio, 2012 WL 2384419, at *4 (granting final

approval where the parties conducted informal discovery, but no depositions were taken);

Matheson v. T-Bone Rest., LLC, No. 09 Civ. 4214, 2011 WL 6268216, *5 (S.D.N.Y. Dec. 13,

2011) (same). Therefore, this factor favors final approval.

               d. Risk of Establishing Liability and Damages and Maintaining Class Action



                                                  15
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 16 of 30



        The fourth, fifth, and sixth Grinnell factors, which address "the risks of establishing

liability, "the risks of establishing damages," and "the risks of maintaining the class action through

the trial," also strongly support the settlement. In assessing the fourth, fifth, and sixth factors,

which are often considered together, the Court is not required to decide the merits of the case,

resolve unsettled legal questions, or to 'foresee with absolute certainty the outcome of the case.'"

Fleisher, 2015 WL 10847814, at *8 (quotation omitted). "'[R]ather, the Court need only assess

the risks of litigation against the certainty of recovery under the proposed settlement.'" Id.

(quoting In re Global Crossing Secs. and ERISA Litig., 225 F.R.D. 436, 459 (S.D.N.Y. 2004)).

"In assessing the risks, courts recognize that 'the complexity of Plaintiff's claims ipso facto creates

uncertainty.'" Id. (quoting In re Currency Conversion Fee Antitrust Litig., 263 F.R.D. 110, 123

(S.D.N.Y. 2009)).

        Here, while Plaintiffs and Class Counsel believe that they would prevail on their claims

asserted against Defendant, they also recognize the risks and uncertainties inherent in pursuant the

action through class certification, summary judgment, trial, and appeal. A trial on the merits

would involve risks for Plaintiffs as to both liability and damages. Plaintiffs would have to prove

that they and the Class Members worked overtime hours for which they were not compensated,

and that Defendant knew or should have known that this work was being performed. Plaintiffs

would also have to overcome Defendant's defense that Class Members' alleged off-the-clock work

was de minimis. See, e.g., Peterson v. Nelnet Diversified Sols., LLC, 400 F. Supp. 3d 1122, 1141

(D. Colo. 2019) (holding that a student loan servicing agency call center's representatives pre-shift

activities of setting up computers and loading the relevant programs to become call-ready, which

took a few seconds or minutes of work beyond the scheduled working hours, were de minimis and

therefore non-compensable under the FLSA).

                                                   16
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 17 of 30



       Additionally, there risk and additional expense associated with obtaining class/collective

certification and maintaining both conditional and class certification through trial. The Court has

not certified either an FLSA collective or a Rule 23 class, and such a determination would only be

reached after further discovery and exhaustive briefing by the parties. Even assuming that the

Court granted certification, there is always the risk of decertification after the close of discovery.

See Zivali v. AT&T Mobility, LLC, 784 F. Supp. 2d 456, 470 (S.D.N.Y. 2011) (granting the

defendant's motion to decertify collective action). Risk, expense, and delay permeate such

processes.

       As such, the Court finds that the fourth, fifth, and sixth Grinnell factors weigh in favor of

granting final approval.

               e. Defendant's Ability to Withstand a Greater Judgment

       The seventh Grinnell factor addresses the defendant's ability to withstand a greater

judgment. Even assuming that it could withstand a greater judgment, "this factor, standing alone,

does not suggest that the settlement is unfair." D'Amato v. Deutsche Bank, 236 F.3d 78, 86 (2d

Cir. 2001) (citations omitted). Indeed, "a defendant is not required to 'empty its coffers' before a

settlement can be found adequate." In re Sony SXRD Rear Projection Television Class Action

Litig., No. 06 Civ. 5173, 2008 WL 1956267, *8 (S.D.N.Y. May 1, 2008) (quoting McBean v. City

of N.Y., 233 F.R.D. 377, 388 (S.D.N.Y. 2006)).

       Here, there is some evidence that Defendant could not withstand a greater judgment, as the

Settlement Agreement calls for 24 monthly payments of $6,000 per month. See Dkt. No. 41-1 at §

1.14. Regardless, this factor is, at best, neutral, and "does not suggest that the settlement is

unfair." D'Amato, 236 F.3d at 86 (citations omitted).

               f. Range of Reasonableness

                                                   17
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 18 of 30



       The final two Grinnell factors, "the range of reasonableness of the settlement fund in light

of the best possible recovery" and "the range of reasonableness of the settlement fund to a possible

recovery in light of all the attendant risks of litigation," also strongly support approval of the

settlement. Grinnell, 495 F.2d at 463. Courts typically analyze the final two Grinnell factors

together. See Global Crossing, 225 F.R.D. at 460. In analyzing these two factors, a reviewing

court "consider[s] and weigh[s] the nature of the claim, the possible defenses, the situation of the

parties, and the exercise of business judgment in determining whether the proposed settlement is

reasonable." Grinnell, 495 F.2d at 462. "The determination of whether a settlement amount is

reasonable 'does not involve the use of a mathematical equation yielding a particularized sum.'"

Massiah v. MetroPlus Health Plan, Inc., No. 11-cv-05669, 2012 WL 5874655, *5 (E.D.N.Y. Nov.

20, 2012) (quoting Frank, 228 F.R.D. at 186). Rather, "there is a range of reasonableness with

respect to a settlement — a range which recognizes the uncertainties of law and fact in any

particular case and the concomitant risks and costs necessarily inherent in taking any litigation to

completion." Visa, 396 F.3d at 119. Moreover, the settlement amount must be judged "'not in

comparison with the possible recovery in the best of all possible worlds, but rather in light of the

strengths and weaknesses of plaintiffs' case.'" Shapiro, 2014 WL 1224666, at *11 (quoting In re

"Agent Orange" Prod. Liab. Litig., 597 F. Supp. 740, 762 (E.D.N.Y. 1984)). The overall value of

the settlement comprises monetary as well as non-monetary relief. See Velez v. Novartis Pharm.

Corp., No. 04-cv-09194, 2010 WL 4877852, *18 (S.D.N.Y. Nov. 30, 2010) (holding that both the

monetary and non-monetary relief must be considered in calculating value of a settlement).

       In the present matter, Defendant has agreed to settle this case for a substantial amount,

$244,000. The settlement amount represents substantial value given the attendant risks of

litigation, even though recovery could be greater if Plaintiffs attained class certification, overcame

                                                   18
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 19 of 30



motions to decertify any class or collective, succeeded on all claims at trial, and survived an

appeal with their judgment in tact.

         By Class Counsel's estimation, the settlement amount of $244,000 represents

approximately 26.21% of Defendant's potential damages exposure of $931,047.19, assuming

Plaintiffs were to prevail on all of their claims and received a damages award representing 100%

of their lost wages, statutory penalties, and interest. See Dkt. No. 47-1 at ¶ 24; Dkt. No. 47-2 at ¶

24. The settlement represents a substantial recovery for Class Members, particularly in light of

the risks of litigation, including the de minimis defense. See id. at ¶ 27.

         The Class Members will receive a payment based upon the number of weeks that he or she

worked during the Class Period. See Dkt. No. 41-1 at § 3.4. Class Members will each receive an

average net settlement payment (net of attorneys' fees and costs, service awards, and claims

administration fees) of approximately $239.73. See Dkt. No. 47-2 at 40-41. Weighing the

benefits of settlement against the available evidence and the risks associated with proceeding in

the litigation, the Court finds that the settlement amount is reasonable.

                g. Rule 23(e)(2)(C)-(D)

         Rule 23 also requires the Court to consider whether the relief provided for the class is

adequate and whether the proposed settlement treats class members equitably relative to each

other. As discussed above, the record demonstrates that the settlement provides adequate relief to

the Class Members by avoiding the cost and risk of further litigation and the parties have

proposed an effective method for processing and allocating Class Members' claims. The

Settlement Agreement calls for automatic payments to Class Members who do not opt out of the

settlement and the notice provided to each Class Member included his or her estimated settlement

award.

                                                  19
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 20 of 30



       The Settlement Agreement's allocation plan calls for all participating Class Members to

receive a pro rata share of the Fund based on the number of weeks worked during the Class

Period. See Dkt. No. 41-1 at § 3.4(A). The Court finds that this allocation is reasonable and

treats all Class Members in an equitable manner. See In re Vitamin C Antitrust Litig., No. 06-

MD-1738, 2012 WL 5289514, *7 (E.D.N.Y. Oct. 23, 2012) ("An allocation formula need only

have a reasonable, rational basis, particularly if recommended by experienced and competent class

counsel") (quotation omitted); Christine Asia Co. v. Yun Ma, No. 15-MD-2631, 2019 WL

5257534, *15 (S.D.N.Y. Oct. 16, 2019) (finding that the requirement that class members be

treated equitably relative to each other is satisfied where each class member was to receive a "pro

rata share" of the settlement fund).

       Finally, as will be discussed in more detail below, Plaintiffs' proposed award of attorneys'

fees (as modified by the Court) is reasonable and the parties filed the Settlement Agreement

required by Rule 23(e)(3), including the attorneys' fees awarded pursuant to the settlement, on the

docket. See 5 William B. Rubenstein, Newberg on Class Actions § 15:12 (5th ed. 2018).

C.     Approval of the FLSA Settlement

       Plaintiffs also request that the Court approve the settlement of their FLSA claims, which

are brought as a collective action. Unlike the procedure under Rule 23, collective members must

affirmatively opt into the litigation in order to join it. See Ansoumana v. Gristede's Operating

Corp., 201 F.R.D. 81, 84-85 (S.D.N.Y. 2001). Because, under the FLSA, parties may elect to opt

in but a failure to do so does not prevent them from bringing their own suits at a later date, FLSA

collective actions do not implicate the same due process concerns as Rule 23 actions. See

Palacio, 2012 WL 2384419, at *4 (citing McKenna v. Champion Int'l Corp., 747 F.2d 1211, 1213

(8th Cir. 1984)) (other citations omitted). As such, courts in the Second Circuit have regularly

                                                 20
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 21 of 30



held that, because "'the standard for approval of an FLSA settlement is lower than for a Rule 23

settlement,' satisfaction of the Grinnell factor analysis will, necessarily, satisfy the standards of

approval of the FLSA settlement." Ramos v. Nikodemo Operating Corp., No. 16-cv-1052, 2017

WL 11508016, *5 (E.D.N.Y. Aug. 7, 2017) (citing cases).

        Having found that Plaintiffs satisfied the requirements set forth in Grinnell for final

approval of the class claims, the Court finds that approval of the FLSA collective claims is

appropriate. See Manley v. Midan Rest. Inc., No. 14-CV-1693, 2017 WL 1155916, *6 (S.D.N.Y.

Mar. 27, 2017).

D.     Service Awards

        The three named Plaintiffs also seek service awards of $3,000 each. See Dkt. No. 47 at 36.

They argue that these service awards are appropriate and reasonable and note that no class

members have objected to the proposed award. See id.

        "Courts regularly grant requests for service awards in class actions 'to compensate

plaintiffs for the time and effort expended in assisting the prosecution of the litigation, the risks

incurred by becoming and continuing as a litigant, and any other burdens sustained by the

plaintiffs.'" Hall v. ProSource Technologies, LLC, No. 14-cv-2502, 2016 WL 1555128, *9

(E.D.N.Y. Apr. 11, 2016) (quotation omitted). A service award of $3,000 for each Named

Plaintiff is reasonable and within the range of awards granted in similar matters. See id. (granting

each of the named plaintiffs a service award of $3,500 in a case brought under the FLSA and New

York Labor Law); Massiah v. MetroPlus Health Plan, Inc., No. 11-cv-5669, 2012 WL 5874655,

*8 (E.D.N.Y. Nov. 20, 2012) (awarding service award of $5,000 to the named plaintiffs).

Therefore, the Court approves a $3,000 service award for each of the Named Plaintiffs.

E.      Costs

                                                   21
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 22 of 30



       Class Counsel request reimbursement of up to $10,000 in out-of-pocket expenses to be

paid from the Settlement Fund. See Dkt. No. 48 at 29. "Attorneys may be compensated for

reasonable out-of-pocket expenses incurred and customarily charged to their clients, as long as

they were 'incidental and necessary to the representation' of those clients." In re Indep. Energy

Holdings PLC Sec. Litig., 302 F. Supp. 2d 180, 183 n.3 (S.D.N.Y. 2003) (quotation omitted).

       Here, the Notice informed Class Members that Class Counsel would seek reimbursement

of up to $10,000 in expenses and costs. As of July 7, 2020, Class Counsel has incurred $4,362.92

in litigation costs, which were incidental and necessary to the representation of the Class. These

already incurred expenses include charges for photocopying, air fare, local travel, lodging, car

rental, meals, case evaluation fees, publication and online media expenses, and filing fees. See

Dkt. No. 48-1 at ¶ 49; Dkt. No. 48-2 at ¶ 49. The Court finds these already incurred expenses

reasonable and necessary.

       In support of their request for costs above those that have been documented, Class Counsel

summarily states that their litigation costs "will surely increase in connection with the necessary

travel and administrative expenses that will be incurred in effectuating approval of the

settlement." Dkt. No. 48 at 29; Dkt. No. 48-2 at ¶¶ 35, 48-49. Class Counsel provides the Court

with no explanation as to how their expenses will continue to increase in this matter. Generally,

the Court would have conducted the fairness hearing in person, which undoubtedly leads to

increased costs for out-of-town counsel. Due to the COVID-19 pandemic, however, the July 27,

2020 fairness hearing was held remotely via Skype. As such, no additional expenses would have

been incurred. Therefore, the Court finds that Class Counsel has failed to justify an award of

costs above the $4,362.92 that was actually incurred.

       Accordingly, the Court awards out-of-pocket expenses in the amount of $4,362.92.

                                                 22
     Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 23 of 30



F.     Claims Administrator Fees

       Class Counsel also seek $25,000 for payment to Simpluris, which was selected to serve as

the Settlement Claims Administrator. See Dkt. No. 48 at 29; Dkt. No. 48-2 at 52. Notice of this

selection and payment was provided to the Class Members and no objections were made. The

Court finds that this expense is in line with cases of a similar nature and finds that it is reasonable.

Accordingly, the Court grants Class Counsel's request.

G.     Attorneys' Fees

       Class Counsel move for an award of attorneys' fees in the amount of 33% of the

Settlement Fund and reimbursement of up to $10,000 of Class Counsel's out-of-pocket expenses

that were incurred in prosecuting this action and effectuating the settlement. See Dkt. No. 48 at 9.

       1. Method of Calculating Attorneys' Fees

       "Attorneys who create a common fund from which members of a class are compensated

are entitled to 'a reasonable fee — set by the court — to be taken from the fund.'" In re

Bristol-Myers Squibb Sec. Litig., 361 F. Supp. 2d 229, 233 (S.D.N.Y. 2005) (quoting Goldberger

v. Integrated Resources, Inc., 209 F.3d 43, 47 (2d Cir. 2000)). Such a fee award directly depletes

the amount by which the class benefits. Accordingly, the Court has a duty to award fees with

moderation and a regard for the rights of those with an interest in the fund who are not before the

Court. See, e.g., Burger v. CPC Intern., Inc., 76 F.R.D. 183, 188 (S.D.N.Y. 1977).

       The Court of Appeals has sanctioned two methods — the lodestar method and percentage

method — for calculating reasonable attorneys' fees in class actions. See Goldberger, 209 F.3d at

50. The lodestar method entails "scrutiniz[ing] the fee petition to ascertain the number of hours

reasonably billed to the class and then multipl[ying] that figure by an appropriate hourly rate." Id.

at 47 (citing Savoie v. Merchants Bank, 166 F.3d 456, 460 (2d Cir. 1999)). The resulting lodestar

                                                   23
      Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 24 of 30



may then be increased (or decreased) by applying a multiplier based on certain factors related to

the litigation. See id. The second method is the far simpler "percentage method," by which the

fee award is "some percentage of the fund created for the benefit of the class." Savoie, 166 F.3d at

460 (citing Blum v. Stenson, 465 U.S. 886, 900 n.16 (1984)). In determining what percentage of

the fee to award, courts consider the same factors used to gauge the appropriate multiplier for the

lodestar. See Goldberger, 209 F.3d at 47. The resultant percentage is lowered frequently where

the common fund is large in order to avoid a perceived windfall for plaintiffs' counsel. See In re

Bristol-Myers Squibb Sec. Litig., 361 F. Supp. 2d at 233.

        The Court has discretion to award fees based on either the lodestar method or the

percentage method. See McDaniel v. County of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010).

Courts in this Circuit routinely use the percentage method to compensate attorneys in common

fund cases such as this. See Sukhnandan v. Royal Health Care of Long Island LLC, No.

12-cv-4216, 2014 WL 3778173, *9 (S.D.N.Y. July 31, 2014) (citing McDaniel, 595 F.3d at 417);

Wal-Mart, 396 F.3d at 121. When utilizing the percentage method, courts often "crosscheck" the

adequacy of the resulting fee by applying the lodestar method. See Goldberger, 209 F.3d at 50.

Under use of either method, the touchstone of the inquiry is whether the award is reasonable. See

id. A court determines reasonableness by evaluating: (1) counsel's time and labor; (2) the

litigation's complexities and magnitude; (3) the litigation risks; (4) quality of representation; (5)

the relationship of the requested fee to the settlement; and (6) considerations of public policy. See

id.

               a. Comparison to Court-Approved Fees in Other Common Fund Settlements

        In using the percentage of the fund approach, the Court must first determine a baseline

reasonable fee percentage in relation to the settlement, using common fund settlements of similar

                                                   24
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 25 of 30



magnitude and complexity as guidance. See McGreevy v. Life Alert Emergency Resp., Inc., 258 F.

Supp. 3d 380, 385 (S.D.N.Y. 2017). Additionally, a sliding scale approach – awarding a smaller

percentage of the settlement as the amount of the settlement fund increases – is appropriate in

order to avoid overcompensating the plaintiffs' counsel to the detriment of the class members they

represent. See id. (citing In re Bank of Am. Corp. Sec., Derivative & Emp. Ret. Income Sec. Act

(ERISA) Litig., 772 F.3d 125, 134 (2d Cir. 2014)) (other citation omitted).

       Class Counsel contend that a fee of 33% of the gross settlement fund is reasonable and

commonly awarded in cases of this nature. While this award is at the high end of what courts

have held to be a reasonable baseline fee in common fund settlements of a similar scale and

nature, the Court finds that it is a reasonable baseline in the present matter.

                 b. Counsel's Time and Labor

       Class Counsel spent significant effort to achieve the $244,000 settlement. Before and

during the formal litigation of this action, Class Counsel conducted a thorough investigation into

the merits of the potential claims and defenses. See Dkt. No. 48-1 at ¶¶ 14-17; Dkt. No. 48-2 at ¶¶

14-17. Class Counsel interviewed Plaintiffs and several other potential Class Members to

determine hours worked, wages paid, the nature of their job duties, and other information relevant

to the claims.

       On April 15, 2019, Plaintiffs filed their motion for conditional certification in this action,

which Defendant indicated that it would oppose. See id. at ¶ 20. Rather than oppose the motion,

the parties engaged in settlement discussions, including the exchange of payroll records and data.

See id. at ¶ 21. In preparation for mediation, the parties exchanged targeted discovery aimed at

allowing them to perform damages calculations. See id. at ¶ 22. At the November 7, 2019

mediation, the parties were able to reach a settlement. Upon completion of the formal Settlement

                                                   25
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 26 of 30



Agreement, on January 24, 2020, Plaintiffs filed their unopposed motion for preliminary approval.

See Dkt. No. 41. In performing these and other tasks, Class Counsel contends that they have spent

more than 209 hours of attorney, paralegal, and staff member time, which they claim represents an

aggregate lodestar of approximately $83,222.90. See Dkt. No. 41-1 at ¶¶ 38 & 41; Dkt. No. 48-2

at ¶¶ 38 & 41.1

       Considering the complexity of class actions in general and the overall result obtained, the

Court finds that the time spent by counsel is reasonable and supports the requested award.

                  c. Complexity of the Case

       The magnitude and complexity of this case also supports the requested award. Among

FLSA cases, the most complex type is the "hybrid" action brought here, where the state wage and

hour violations are brought as class actions pursuant to Rule 23 in the same case as the FLSA

collective action. See, e.g., Siler v. Landry's Seafood House-N.C., Inc., No. 13 Civ. 587, 2014

WL 2945796, *9 (S.D.N.Y. June 30, 2014). In this case, because of the early stage at which it

settled, the complexity of hybrid cases was a factor only in drafting the Settlement Agreement and

Notice to Class Members. See Espinal v. Victor's Café 52nd Street, Inc., No. 16-cv-8057, 2019

WL 5425475, *3 (S.D.N.Y. Oct. 23, 2019).

                  d. Risk of Litigation


       1
          In his declaration in support of the motion for attorneys' fees, Kevin J. Stoops, Esq., who
graduated from law school in 2004 and is currently a "Senior Shareholder" at his law firm, admits
that his law firm "typically charges $350 per hour for [his] legal services in FLSA and state wage
law class action cases." Dkt. No. 48-1 at ¶ 37. Mr. Stoops then goes on to state that "I believe we
are reasonable in charging lodestar rates of $615 per hour for myself[.]" Id. He provides no
justification for why nearly double his normal rate is appropriate and reasonable. The Court
presumes, however, that this number was selected because, by charging this inflated hourly rate,
Class Counsel can now claim that the $81,333.33 in attorneys' fees that they seek (33% of the
Gross Settlement Fund) "is 0.98 times their lodestar." Dkt. No. 48-1 at ¶ 41. Considering that
Mr. Stoops spent 46.9 hours in litigating this case, his inflated "lodestar rate" results in an
additional $12,428.50 in fees.
                                                 26
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 27 of 30



       Class Counsel undertook some risk in accepting the case on a contingency basis. See

McGreevy, 258 F. Supp. 3d at 386 (citations omitted). However, aside from the inherent risk

associated with all litigation, the only specifically identified risk that Class Counsel faced was the

potential applicability of the de minimis defense. See Dkt. No. 48 at 19-20. As such, the risk was

not so great as to warrant an increase in the awarded fees.

               e. Quality of the Representation

       Class Counsel competently and efficiently represented Plaintiffs in prosecuting this action.

As such, this factor supports the requested award.

               f. Policy Considerations

       Lastly, the attorneys' fees award may be altered due to policy considerations. See In re

World Trade Ctr. Disaster Site Litig., 754 F.3d 114, 127 (2d Cir. 2014). Counsel's fees should

reflect the important public policy goal of "providing lawyers with sufficient incentive to bring

common fund cases that serve the public interest." Goldberger, 209 F.3d at 51. Protecting

workers from wage-and-hour violations is of genuine public interest, and fees in such cases

should provide incentives for counsel to bring such cases in the future. "On the other hand, fees

should compensate counsel only for the value they create, or the court risks incentivizing class

counsel to settle cases in a manner detrimental to the class." McGreevy, 258 F. Supp. 3d at 387.

       Here, the Court agrees with Class Counsel that 33% is an appropriate percentage in

awarding attorneys' fees. The Court disagrees, however, with Class Counsel's position that the

award should be based on the gross settlement amount, rather than the net. The Court agrees with

those courts that have held that using the net settlement fund to calculate counsel's fees is

appropriate because it (1) incentivizes counsel to keep costs down and (2) avoids the strangeness

of awarding a percentage of counsel's expenses in the form of increased attorneys' fees while also

                                                  27
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 28 of 30



awarding them the full amount of those same costs. See In re IPO Sec. Litig., 671 F. Supp. 2d

467, 514 (S.D.N.Y. 2009); see also Alaska Electrical Pension Fund v. Bank of Am. Corp., No. 14-

cv-7126, 2018 WL 6250657, *3 (S.D.N.Y. Nov. 29, 2018); In re LIBOR-Based Fin. Instruments

Antitrust Litig., No. 11-cv-5450, 2018 WL 3863445, *4 (S.D.N.Y. Aug. 14, 2018) ("[A]warding

fees as a percentage of net recovery is more consistent with notions of public policy in that doing

so encourages class counsel's prudence and discretion in incurring expenses — expenses that may

not be as closely scrutinized given that there is no single client footing the bill").

        Here, the Notice provided to the Class Members clearly states that Class Counsel will

make a request for an award of attorneys' fees in the amount of $81,333.33, which is subject to

Court approval. See Dkt. No. 41-1 at 23-24. It further states this award will come from the

Settlement Fund and that "any amount not awarded will revert back to the Settlement Class and be

divided as provided in the Stipulation of Settlement." Id. Awarding attorneys' fees based on the

net settlement fund, rather than the gross, is further supported by the fact that this results in

additional money being awarded to the Class Members.

        After subtracting the total costs and expenses awarded (which include $25,000 for the

Claims Administrator and $4,362.92 in Class Counsel's out-of-pocket expenses) from the gross

Settlement Fund, there remains a balance of $214,637.08, representing the net Settlement Fund.

Accordingly, the Court finds that the Golderberger factors support an award of thirty-three (33)

percent of the Net Settlement Fund, or $70,830.24.

                g. Lodestar Cross-Check

        In assessing the reasonableness of a fee award, the Court may use the lodestar amount as a

cross-check to the fees awarded under the percentage of the fund method. See In re Citigroup,

965 F. Supp. 2d at 388. When the lodestar method is used as a cross-check, "the Court need not

                                                   28
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 29 of 30



exhaustively scrutinize the hours documented by class counsel; instead, the reasonableness of the

lodestar 'can be tested by the court's familiarity with the case.'" Melito v. American Eagle

Outfitters, Inc., No. 14-cv-2440, 2017 WL 3995619, *19 (S.D.N.Y. Sept. 11, 2017) (quoting

Sewell v. Bovis Lend Lease, Inc., No. 09-cv-6548, 2012 WL 1320124, *13 (S.D.N.Y. Apr. 16,

2012)).

          Here, Class Counsel asserts that its lodestar is $83,222.90. However, as discussed above,

this number was reached by Mr. Stoops inflating his hourly rate from $350 to $615 per hour to

create his "lodestar rate," thereby making Class Counsel's request for 33% of the Gross Settlement

Fund appear to be 0.98 times their lodestar. When reducing Mr. Stoops time to his normal billing

rate of $350 per hour, the lodestar is now $68,904.83, which results in an adjusted lodestar

multiplier of 1.03. This adjusted lodestar multiplier further supports the Court's decision that the

attorneys' fees award should be based on the Net Settlement Fund.

          Accordingly, the Court finds that Class Counsel is entitled to $70,830.24 in reasonable

attorneys' fees.

                                          IV. CONCLUSION

          After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, the Court hereby

          ORDERS that Plaintiffs' motion unopposed motion for certification of the settlement

class, final approval of the class action settlement, approval of the FLSA settlement, and approval

of service awards (Dkt. No. 47) is GRANTED; and the Court further




                                                    29
    Case 1:19-cv-00386-MAD-CFH Document 49 Filed 08/13/20 Page 30 of 30



       ORDERS that Plaintiffs' motion for attorneys' fees and reimbursement of expenses (Dkt.

No. 48) is GRANTED in part;2 and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Plaintiffs' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 13, 2020
       Albany, New York




       2
          As set forth in this Memorandum-Decision and Order, the Total Settlement Amount is
$244,000. Of that amount, $3,000 shall be paid to each of the named Plaintiffs as Service
Awards; $25,000 shall be paid to the Settlement Claims Administrator, and Class Counsel are
entitled to $70,830.24 in attorneys' fees and $4,362.92 in costs, with the remainder of the
Settlement Fund to be paid to the Class Members.
                                               30
